Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, on line 1, the phrase “The apparatus as claimed in any one of claim 6” has an error.  It should recite “as claimed in claim 6”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-4, 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US-2011/0051438) in view of Dupre (US-7950834).
As to claims 1-4, 6-8, and 10, Lee teaches a cantilever post comprising a cantilever boom 40, a fixed post 10, and a swivel mechanism 30 for rotating the cantilever post about a vertical axis comprising a locking gear set having a worm gear 31 associated with a fixed post, and a driven gear 33 associated with the rotating cantilever boom.  (see Lee figures 1,3,4, paragraphs 0048-0057).

Dupre lacks a second stop.  However, since Dupre does teach that the stop serves to limit rotation in both clockwise and counter-wise directions, it would have been obvious to include a second stop in the swivel mechanism of Lee modified as taught by Dupre, in order to limit the range of motion of the swivel mechanism to a narrower range appropriate for the application. Furthermore, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, a second stop performs the exact same function as the first.
As to claim 9, Lee teaches that the worm gear is driven by a motor.

Claim 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US-2011/0051438) in view of Dupre (US-7950834) and further in view of Xu (US-8156672).
	Lee does not teaches a sign on the cantilever boom.  Xu teaches a sign mounted on a cantilever arm rotatable attached to a fixed post.  It would have been obvious to .
	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US-2011/0051438) in view of Dupre (US-7950834) and further in view of Drueck, Jr. (US-3842524).
	Lee lacks a double-end boom.  Drueck teaches a lamp post comprising a post and a double-ended boom (see figure 1).  It would have been obvious to use the modified swivel mechanism described above with a lamppost having a double-ended boom, in order to controllable rotate both of the booms of the lamppost. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (US-2011/0051438) in view of Dupre (US-7950834) and further in view of Gray (US-3410995).
	Lee does not include a bushing.  Gray teaches a lamp post having a rotatable arm and includes a bushing 18 and similar bushings at the joint between sections of the upright standard.  It would have been obvious to one of ordinary kill in the art to include a bushing at the interface of the fixed post and rotating arm of the Lee device, shown in figure 4, since a bushing is a conventional structure for providing a bearing surface for rotating parts generally and is already known to be effective in the specific art of rotatable posts.

Conclusion
This is a Continuation of applicant's earlier Application No. 16/236,904, which in turn is a Continuation of applicant’s earlier filed application 15/729,049, which in turn is a Continuation of applicant’s earlier Application No. 13/877,340.  All claims are drawn to the same invention claimed in the earlier applications and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636